DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 
On page 13 of the Remarks, Applicant argues that claims 1, 9, and 17 as amended integrates any judicial exception into a practical application.  Concerning claim 1 now directed to a SAR system this is persuasive, however it is not persuasive for claims 9 and 17 directed to a SAR information processing method and non transitory computer readable medium having instructions to execute such method.  For example, unlike claim 1 where the claim is directed to a SAR system comprising a radar and processor configured to perform the exception, the amended method generally links the abstract idea to a particular technological environment, which is not representative of integration into a practical application.
On page 12 of the Remarks, Applicant argues that in view of the amendments all of the rejections under 35 U.S.C. 112 are now moot. The Remarks do not set forth arguments with respect to the particular issues raised in the previous office action and do not include any clarifying discussion of the subject matter.  While some issues raised have been addressed by amendment, others remain substantially unchanged and the rejections are restated accordingly below.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning the “evaluation on reliability regarding the candidate point…” near the conclusion of claims independent claims 1, 9, and 17, the metes and bounds of such “evaluation…” are entirely unclear.  The claims subsequently indicate that the reliability is “a possibility with which a place is a point at which a scattering characteristic with respect to the radio wave is stable”.  The limitations taken together require performing evaluation on a possibility with which a place is a point at which a scattering characteristic with respect to the radio wave is stable.  The language cannot be followed in general. What is “a place” in this context? How does it relate to the candidate and/or target points? What is a “stable” scattering characteristic in reference to?  This appears to suggest some measure of stability over a period of time, but the claims do not introduce any concept of time to provide context. What is the scope of “evaluating” such possibility?  Similar language is found at [0111] of the specification but is not accompanied by any clarification.  What is the scope of the “information about a result of the evaluation” which is output? It is not clear what the “result” is and therefore it is also unclear what “information about a result” is.  
Claims 2-8, 10-14, and 18-22 depend on claims 1, 9, or 17 and are therefore likewise indefinite. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 on numbered page 3 of the claims indicates that the  “the candidate point is a point which affects the intensity indicated in the intensity map as the reflected wave from the target point”.  Claims 9 and 17 include the same.  The language encompasses new matter not disclosed in the original specification.   The original specification is not found to use the term “affect”, but rather a candidate point “contributes” to the signal intensity indicated at the target point.  In particular at [0099] it is explained: 
“A signal intensity indicated at the feature point (assumed to be a point P) within a region where the layover occurs may be a sum of intensities of reflected waves from a plurality of points. In this case, a point within a three-dimensional space, which may contribute to the signal intensity indicated at the point P, is referred to as the candidate point associated with the point P in the present example embodiment.”
That is, reflected wave intensity from candidate point(s) is additive to that from the target point.  The use of the term “affects” broadens the scope of the “candidate points” beyond what was originally disclosed to include points on the surface of the observed object that have the opposite “affect” by reducing the intensity indicated at the target point, e.g. points blocking or otherwise interfering with the radar signal path to/from the target point.  
Claims 2-8, 10-14, and 18-22 depend on claims 1, 9, or 17 and likewise fail to comply with the written description requirement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 recite(s) the steps: “specifying… a candidate point …” and “performing… evaluation on reliability regarding the candidate point…” While the claim is indefinite, these steps as best can be determined amount to choosing and analyzing “candidate point” data from pre-existing information, which amounts to a mental process and therefore an abstract idea. 
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 
The claim includes additional elements of “outputting information about a result of the evaluation” and “at least one processor” to perform the steps. The judicial exception is not integrated into a practical application because performance by “at least one processor” amounts to simply implementing the abstract idea using a computer as a tool and further, the generic output of information amounts to insignificant extra-solution activity.  Further, that the information processing method as amended is specifically a “synthetic aperture radar information processing method” does no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
Likewise, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons; merely outputting information and employing a processor to perform an abstract idea do represent “significantly more” than the idea itself. 
Claims 10-12 add a step of generating an image.  While the claims are indefinite, merely “generating an image” under the broadest reasonable interpretation may also be regarded as a mental process and part of the idea itself. 
Claim 13 adds a step of “specifying… the candidate point” which also amounts to a mental process and part of the idea together with the limitations of claim 9.  Also similar to claim 9, the step of outputting information on the candidate point specified does not integrate the exception into a practical application or amount to significantly more, such output amounting to insignificant extra solution activity. 
Claim 14 provides detail of information used in he exception and does not add any additional elements beyond the exception itself.
	Claims 17-22 are directed to a “non-transitory computer readable storage medium storing a program” which cause a computer to execute the steps of the method of claims 9-14, respectively.  As above, the claims are directed to an abstract idea which is not integrated into a practical application and is without significantly more because the claimed computer-readable storage medium likewise amounts to merely implementing the idea on a computer.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646